DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5/2/2022 has been entered. Claims 1 and 2 are currently amended.  Claims 3 and 4 are new.  Claims 1-4 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, beginning at page 5, filed on 5/2/2022, with respect to 103 rejection has been fully considered and is persuasive.  The Declaration under 37 C.F.R. 1.132 filed on 5/2/2022 provides visual evidence that the prior art resulted in a different structure due to different process.  The 103 rejection is withdrawn.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a hot-rolled seamless steel pipe consisting of recited elements and 90% or more of tempered martensite, produced by hot rolling, cooling, quenching, and tempering process.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Altschuler et al (US 20130264123 A1).  The previous office action made 103 rejection based on the prior art, because the prior art teaches overlapping composition and more than 90% tempered martensite.
However, as the applicant’s 5/2/2022 argument pointed out, the prior art does not teach the claimed process in making the seamless pipe: the prior art teaches a cold rolled process; whereas the instant case teaches a hot rolled process.  The product-by-process limitation cannot be met by a different process.  Applicant’s Declaration shows that the microstructure of the prior art is different from the instant case due to different manufacturing process: “a. The hot-rolled steel has the prior-austenite grains with an equiaxed structure, whereas the cold-drawn steel has a flat and elongated micro-structure. b. Due to a large amount of dislocations introduced by cold working, the dislocation density of the cold-drawn steel is higher than that of the hot-rolled steel. c. The amount of carbides in the microstructure is also larger in the cold-drawn steel, as compared to the hot-rolled steel”.
When all of the evidence is considered as a whole, evidence of non-obviousness outweighs evidence of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762